Citation Nr: 1330027	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  10-47 699	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral shoulders.

2.  Entitlement to service connection for arthritis of the bilateral hips.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine.

5.  Entitlement to an increased evaluation for a cervical spine disability.

6.  Entitlement to an increased evaluation for gastritis.

7.  Entitlement to an increased evaluation for chronic tension headaches.

8.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD).  

9.  Entitlement to an increased evaluation for tinnitus.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met on all issues.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board received notice in July 2013 from the Veteran that he was withdrawing his appeal for all issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
	Vito A. Clementi 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


